Filed 7/21/15 P. v. Allums CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B259621
                                                                           (Super. Ct. No. NA098909)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

DENNIS ALLUMS,

     Defendant and Appellant.




                   Dennis Allums appeals the order revoking his probation and sentencing him
to eight years in state prison. The court had previously imposed and suspended execution
of the sentence following appellant's guilty plea to possessing a controlled substance
(Health & Saf. Code, § 11377) and his admission that he had served five prior prison
terms (Pen. Code, § 667, subd. (b)).
                   After appellant filed his notice of appeal, he filed a petition for resentencing
under Proposition 47, the Safe Neighborhood and Schools Act (Pen. Code, § 1170.18).
The court granted the petition, reduced appellant's conviction to a misdemeanor, and
ordered him to serve 364 days in jail with credit for time served.
                   We appointed counsel to represent appellant in this appeal. After counsel's
examination of the record, he filed an opening brief in which no issues were raised. We
subsequently advised appellant that he had 30 days within which to personally submit
any contentions or issues he wished us to consider. We received no response.
              We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal. 3d 436, 443; People v. Kelly (2006) 40 Cal. 4th 106,
126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          PERREN, J.


We concur:



              GILBERT, P. J.



              YEGAN, J.




                                             2
                                 Laura Laecke, Judge

                        Superior Court County of Los Angeles

                        ______________________________



             David Cohen, under appointment by the Court of Appeal, for Defendant
and Appellant.
             No appearance for Plaintiff and Respondent.




                                          3